Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US20210171544 A1. Cited document discloses the following exemplary compounds (JAK1 inhibitors) that are almost the same as applicants. The only difference between the claimed compounds and the prior art exemplary compounds is in the position of the -NH-CO-cyclopropyl substituent on the pyrrolo[2,3-b]pyridine ring.  
The -NH-CO-cyclopropyl substituent for the prior art compounds shown below is on the pyridine side of the bicyclo pyrrolo[2,3-b]pyridine ring. 

RN   2306419-11-2  HCAPLUS     
CN   Cyclopropanecarboxamide, N-[4-[6-[(cyclopropylcarbonyl)amino]-1H-
     pyrrolo[2,3-b]pyridin-4-yl]-3-cyclohexen-1-yl]-2-methyl-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    364
    343
    media_image1.png
    Greyscale


RN   2306419-15-6  HCAPLUS
CN   Cyclopropanecarboxamide, N-[4-[4-[(cyclopropylcarbonyl)amino]-1-cyclohexen-
     1-yl]-1H-pyrrolo[2,3-b]pyridin-6-yl]-  (CA INDEX NAME)

    PNG
    media_image2.png
    364
    318
    media_image2.png
    Greyscale


Applicants compounds require that the -NH-CO-cyclopropyl substituent be on ring 5-memebred heteroaryl ring A (see below).

    PNG
    media_image3.png
    217
    379
    media_image3.png
    Greyscale

Since the only difference between the claimed compounds and the prior art compounds is in the position of -NH-CO-cyclopropyl substituent on the bicyclic ring the prior art compounds are positional isomers of the claimed compounds.  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 12 and 14, the phrase “JAK1 andTYK2 related diseases” is indefinite.  What is covered and what is not?  How can one tell if a given diseases is not related to JAK1 or TYK2 inhibitors?  How are the diseases related to JAK1 or TYK2?  In order to overcome this rejection, the examiner recommends that applicants recite specific disease/s as it was done in claim 13.

Allowable Subject Matter
8.	Claims 9-10 are allowed.
Objection
9.	Claims 5-6, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitation.
Information Disclosure Statement
10.	Applicant’s Information Disclosure Statement, filed on 11/05/2020 and 10/28/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 18, 2022